As filed with the Securities and Exchange Commission on November 29, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number(811-09025) New Covenant Funds (Exact name of registrant as specified in charter) 200 East Twelfth Street Jeffersonville, IN 47130 (Address of principal executive offices) (Zip code) U.S. Bancorp Fund Services, LLC New Covenant Funds 2020 E. Financial Way, Suite 100 Glendora, CA 91741 (Name and address of agent for service) 626-914-7364 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:September 30, 2010 Item 1. Schedule of Investments. NEW COVENANT GROWTH FUND SCHEDULE OF INVESTMENTS at September 30, 2010 (Unaudited) Shares Value COMMON STOCKS - 96.0% Advertising - 0.3% Omnicom Group, Inc. $ Automotive - 1.0% Ford Motor Co. (a)(L) Johnson Controls, Inc. TRW Automotive Holdings Corp. (a) Banks - 5.2% Banco Santander SA Bank of America Corp. DBS Group Holdings Ltd. Hang Seng Bank Ltd. JPMorgan Chase & Co. PNC Financial Services Group, Inc. State Street Corp. Svenska Handelsbanken AB Turkiye Garanti Bankasi A/S United Overseas Bank Ltd. Wells Fargo & Co. Chemicals - 1.8% Cabot Corp. CF Industries Holdings,Inc. Eastman Chemical Co. Ecolab, Inc. FMC Corp. Monsanto Co. Praxair, Inc. Commercial Services - 3.7% Alliance Data Systems Corp. (a)(L) Brambles Ltd. Copart, Inc. (a) Discover Financial Services Experian PLC FTI Consulting, Inc. (a) Global Payments, Inc. IHS,Inc. (a) Mastercard, Inc. priceline.com, Inc. (a) Ritchie Bros Auctioneers, Inc. RR Donnelley & Sons Co. Stericycle, Inc. (a) The Capita Group PLC Towers Watson & Co. Visa, Inc., Class A Western Union Co. Computer Services & Software - 7.4% Activision Blizzard, Inc. Amdocs Ltd. (a) Apple, Inc. (a) BMC Software, Inc. (a) Check Point Software Technologies Ltd. (a) Cisco Systems, Inc. (a) Dell, Inc. (a) EMC Corp. (a) Hewlett Packard Co. International Business Machinces Corp. Intuit, Inc. (a) Lender Processing Services, Inc. Lexmark International, Inc. (a) MercadoLibre,Inc. (a) MICROS System, Inc. (a) Microsoft Corp. NetApp, Inc. (a) Oracle Corp. Red Hat, Inc. (a) Teradata Corp. (a) The Sage Group PLC Construction & Building Materials - 0.8% CRH PLC EMCOR Group, Inc. (a) Jacobs Engineering Group, Inc. (a) James Hardie Industries SE (a) Pool Corp. URS Corp. (a) Wolseley PLC (a) Consumer Products - 2.2% Herbalife Ltd. Kimberly-Clark Corp. NIKE, Inc., Class B Nintendo Co. Ltd. Nu Skin Enterprises, Inc., Class A Procter & Gamble Co. Diversified Operations - 1.4% 3M Co. Cooper Industries PLC General Electric Co. Mitsui & Co. Ltd. Electric Utilities - 0.2% Northeast Utilities Electronics - 2.9% AMETEK, Inc. Dolby Laboratories, Inc. (a) Emerson Electric Co. Flextronics International Ltd. (a) FLIR Systems, Inc. (a) Hon Hai Precision Industry Co. Ltd. Lam Research Corp. (a) Samsung Electronics Co., Ltd. Taiwan Semiconductor - ADR Texas Instruments, Inc. Energy - 3.3% AES Corp. (a) Cameron International Corp. (a) China Shenhua Energy Co., Ltd. El Paso Corp. Entergy Corp. Exelon Corp. 35 FirstEnergy Corp. National-Oilwell Varco, Inc. NextEra Energy, Inc. PG&E Corp. Xcel Energy, Inc. Financial Services - 6.0% Ameriprise Financial, Inc. BM&F Bovespa SA Citigroup, Inc. (a) CME Group, Inc. Credit Suisse Group - ADR Deutsche Boerse AG Goldman Sachs Group,Inc. Groupe Bruxelles Lambert SA Hong Kong Exchanges & Clearing Ltd. IntercontinentalExchange,Inc. (a) Invesco Ltd. Morgan Stanley SEI Investments Co. SLM Corp. (a) TD Ameritrade Holding Corp. (a) The Charles Schwab Corp. U.S. Bancorp UDR,Inc. Food & Beverages - 5.3% Archer Daniels Midland Co. BIM Birlesik Magazalar A/S Bunge Ltd. (L) Coca-Cola Co. Dr Pepper Snapple Group, Inc. General Mills, Inc. Hansen Natural Corp. (a) Hormel Foods Corp. Nestle SA PepsiCo, Inc. Sysco Corp. Woolworths Ltd. X5 Retail Group N.V. (a) Health Care Services - 2.6% Aetna, Inc. Celesio AG Cie Generale d'Optique Essilor International SA DaVita, Inc. (a) Express Scripts,Inc., Class A (a) Laboratory Corp. of America Holdings (a) Lincare Holdings, Inc. McKesson Corp. Mindray Medical International Ltd. (L) Stryker Corp. UnitedHealth Group, Inc. Varian Medical Systems, Inc. (a) WellPoint, Inc. (a) Household Durables - 0.3% Mohawk Industries, Inc. (a) Newell Rubbermaid, Inc. Whirlpool Corp. Insurance - 3.1% AFLAC, Inc. Allied World Assurance Co. Holdings Ltd. Amlin PLC Arch Capital Group Ltd. (a) Assured Guaranty Ltd. Fairfax Financial Holdings Ltd. Genworth Financial, Inc. (a) Hartford Financial Services Group, Inc. Prudential Financial, Inc. RenaissanceRe Holdings Ltd. Sampo OYJ The Allstate Corp. The Travelers Cos.,Inc. Torchmark Corp. Unum Group Internet - 3.2% Akamai Technologies, Inc. (a) Baidu, Inc. (a) eBay, Inc. (a) Google,Inc., Class A (a) NetFlix, Inc. (a)(L) Rakuten, Inc. Symantec Corp. (a) VeriSign, Inc. (a) Leisure Equipment & Products - 0.4% Hasbro, Inc. Mattel, Inc. Machinery & Equipment - 1.1% Caterpillar, Inc. Joy Global, Inc. Kone OYJ SMC Corp. Manufacturing - 3.1% Altera Corp. Analog Devices, Inc. Bemis Co, Inc. Church & Dwight Co., Inc. Danaher Corp. Donaldson, Inc. Dover Corp. GrafTech International Ltd. (a) Illinois Tool Works, Inc. ITT Industries, Inc. Owens-Illinois, Inc. (a) Parker Hannifin Corp. Precision Castparts Corp. SPX Corp. Waters Corp. (a) Media - 2.2% CBS Corp. Comcast Corp., Class A Discovery Communications, Inc., Class C (a) Gannett, Inc. Naspers Ltd. National CineMedia, Inc. Time Warner Cable, Inc. Time Warner, Inc. Virgin Media, Inc. Medical - 3.8% Allergan, Inc. Amgen, Inc. (a) Baxter Inernational, Inc. Becton Dickinson & Co. C.R. Bard, Inc. Cochlear Ltd. Johnson & Johnson, Inc. Medtronic, Inc. Novozymes A/S Olympus Corp. ResMed, Inc. (a) Smith & Nephew PLC St. Jude Medical,Inc. (a) Thermo Fisher Scientific, Inc. (a) Metals & Mining - 2.5% Antofagasta PLC (a) BHP Billiton PLC Eldorado Gold Corp. Freeport-McMoRan Copper & Gold,Inc., Class B Newmont Mining Corp. Peabody Energy Corp. Rio Tinto PLC (a) Walter Energy, Inc. Oil & Gas - 9.5% Anadarko Petroleum Corp. Baker Hughes, Inc. BG Group PLC Cabot Oil & Gas Corp. Cenovus Energy, Inc. Chevron Texaco Corp. ConocoPhillips Denbury Resources, Inc. (a) Devon Energy Corp. Dresser-Rand Group, Inc. (a) EnCanaCorp. EOG Resources, Inc. EQT Corp. Exxon Mobil Corp. Galp Energia, SGPS, SA Hess Corp. Inpex Corp. Marathon Oil Corp. Occidental Petroleum Corp. OGX Petroleo e Gas Participacoes SA (a) Petroleo Brasileiro SA Range Resources Corp. Sunoco, Inc. The Williams Cos.,Inc. Tullow Oil PLC UGI Corp. Ultra Petroleum Corp. (a) Valero Energy Corp. Whiting Petroleum Corp. (a) Pharmaceuticals - 5.8% Abbott Laboratories Celgene Corp. (a) Cephalon, Inc. (a) Chugai Pharmaceutical Co. Ltd. Eli Lilly & Co. Forest Laboratories, Inc. (a) Genzyme Corp. (a) Gilead Sciences, Inc. (a) Merck & Co., Inc. Mettler-Toledo International,Inc. (a) Novartis AG - ADR (L) Pfizer, Inc. Roche Holdings AG Shire Pharmaceuticals PLC - ADR Teva Pharmaceutical Industries Ltd. - ADR Watson Pharmaceuticals, Inc. (a) Real Estate - 0.6% Annaly Mortgage Management, Inc. Cheung Kong Holdings Ltd. Restaurant - 0.3% McDonald's Corp. Retail - 5.8% Abercrombie & FitchCo., Class A Big Lots, Inc. CFAO SA Coach, Inc. Costco Wholesale Corp. CVS Caremark Corp. Fast Retailing Co. Ltd. Gap, Inc. Inditex SA Kohl's Corp. (a) Lowe's Cos.,Inc. Massmart Holdings Ltd. Nordstrom, Inc. Office Depot, Inc. (a) Ross Stores, Inc. Shinsegae Co. Ltd. Target Corp. Tempur Pedic International, Inc. (a) Tesco PLC (a) The Sherwin-Williams Co. Tiffany & Co. TJX Cos.,Inc. Urban Outfitters, Inc. (a) Wal Mart Stores, Inc. Whole Foods Market, Inc. (a) Schools - 0.5% Apollo Group, Inc., Class A (a) Strayer Education, Inc. (L) Semiconductor Equipment - 1.1% Applied Materials, Inc. ASML Holding N.V. ASML Holding N.V. - ADR Linear Technology Corp. Skyworks Solutions, Inc. (a) Xilinx, Inc. Technology - 2.6% Accenture PLC Amphenol Corp., Class A Canon, Inc. Intel Corp. Juniper Networks, Inc. (a) Maxim Integrated Products, Inc. (L) United Technologies Corp. Telecommunication - 2.7% American Tower Corp., Class A (a) AT&T, Inc. Broadcom Corp. Frontier Communications Corp. Mobile TeleSystems NeuStar, Inc., Class A (a) Qualcomm,Inc. SBA CommunicationsCorp., Class A (a) Verizon Communications, Inc. Transportation - 3.0% A.P. Moller - Maersk A/S, Class B All America Latina Logistica SA C.H. Robinson Worldwide, Inc. Delta Air Lines, Inc. (a) DSV A/S Expeditors International of Washington,Inc. J.B. Hunt Transport Services,Inc. Kansas City Southern (a) Norfolk Southern Corp. Pacific Basin Shipping Ltd. Ryanair Holdings PLC (a) Southwest Airlines Co. United Parcel Service, Inc., Class B Werner Enterprises, Inc. Waste Management - 0.3% Waste Management, Inc. Total Common Stocks (Cost $554,318,888) PREFERRED STOCKS - 0.7% Commercial Banks - 0.2% Itau Unibanco Holding SA Metals & Mining - 0.5% Vale SA Total Preferred Stocks (Cost $3,772,588) Principal Amount Value SHORT TERM INVESTMENTS - 2.9% $ JP Morgan Cash Trade Execution $ TOTAL SHORT TERM INVESTMENTS (Cost $19,483,236) INVESTMENTS HELD AS COLLATERAL FOR LOANED SECURITIES - 1.1% JP Morgan Prime Money Market Fund TOTAL INVESTMENTS HELD AS COLLATERAL FOR LOAN SECURITIES (Cost $7,572,617) TOTAL INVESTMENTS - 100.7% (Cost $585,147,329) $ Liabilities in Excess of Other Assets - (0.7)% ) NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. Footnotes: (a) Non-income producing security. (L) A portion or all of the security is on loan. Abbreviations: ADR American Depository Receipt PLC Public Liability Company The cost basis of investments for federal income tax purposes at September 30, 2010 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. FAS 157 - Summary of Fair Value Exposure at September 30, 2010 (Unaudited) The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and each Fund's own market assumptions (unobservable inputs).These inputs are used in determining the value of each Fund's investments and are summarized in the following fair value hierarchy: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, current discount rates, prepayment speeds, credit quality, yields for comparable securities, and trading volume). Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of September 30, 2010, in valuing each Fund's investments carried at fair value: Description Total Level 1 Level 2 Level 3 Equity Common Stock $ $ $ $
